Motions for reargument granted. Upon reargument the previous memorandum is recalled, the order entered thereon on October 9, 1962 vacated, and the following disposition directed. The order appealed from entered on April 6, 1962 is modified on the law as herein indicated, without costs to either party. We find no error in the acceptance of the sale price as a basis for computation under the 6% net annual return formula. The record indicates that essential services were being maintained in many of the apartments. We have no reason to reach a contrary finding. As to such apartments, 233 in number, increases were granted properly (cf. Matter of Amson v. Temporary State Housing Rent Comm., 118 N. Y. S. 2d 639, affd. 281 App. Div. 1026). Seventeen of the orders granting individual rent increases were conditional in nature. That is, they provided that if the work specified therein were not done the increases granted would be revoked without further notice. We find no sanction in the law for such action — and in our view such increases were granted improperly (see L. 1961, ch. 337; Emergency Housing Rent Control Law, § 4, subd. 4, par. [d]; Matter of Halperin v. Caputa, 10 A D 2d 286). While there may be some question if the order of the Administrator may be divisible, we conclude in view of the Matter of Amson (supra), and the equities, that such divisibility should be permitted here. Concur — Botein, P. J., Breitel, Valente, Stevens and Steuer, JJ.